Citation Nr: 1120213	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an above-the-knee amputation, right leg, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; C.C.



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1957 to February 1959.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  The issue of entitlement to service connection for a right knee disorder and entitlement to service connection for an above-the-knee amputation, right leg, to include as secondary to a right knee disorder, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In July 1989, the RO denied the Veteran's original claim of entitlement to service connection for a right knee disorder.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

2.  Evidence received since the July 1989 decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the July 1989 decision, and the Veteran's claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the claims of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disorder because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In January 2006, the National Personnel Records Center (NPRC) performed a thorough and extensive search the Veteran's service treatment record, but to no avail.  NPRC ultimately determined that the Veteran's service treatment records were destroyed in a fire and, thus, were unavailable for review.  As such, any further efforts to locate the Veteran's service treatment records would be futile.  As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from May 1957 to February 1959.  In April 1988, the Veteran submitted a claim of entitlement to service connection for a right knee disorder.  In July 1989, the Veteran's claim was administratively denied because he failed to respond to requests for information necessary to develop his claim.  The RO sent the Veteran notice of this decision and notice of his appellate rights that same month.  Despite receiving such notice, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2010).  Accordingly, the July 1989 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Upon receiving the Veteran's April 1988 service connection claim, the RO determined that additional information from the Veteran was required in order for the NPRC to undertake meaningful searches for his service treatment records.  In March 1989, the RO sent the Veteran a letter requesting him to provide information as to the unit he was assigned to and the dates and locations of any inservice right knee treatment.  The Veteran was asked to submit this information in a National Archives Form 13055.  He was also asked to submit a VA Form 21-4142 for each relevant, post-service treatment provider.  By July 1989, the Veteran had not responded to the RO's request and, thus, his claim of entitlement to service connection for right knee disorder was denied.  Consequently, at the time of the July 1989 decision, the evidence of record consisted entirely of the Veteran's claim.  Therein, the Veteran asserted that he injured his right knee during his active duty service, sometime in 1957 or 1958.  He claimed that this injury required surgical intervention, which took place at the "Army Hospital" in Fort Knox, Kentucky.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the July 1989 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  

In April 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder.  In support of this claim, the Veteran submitted or identified voluminous treatment records that were both relevant and unrelated to his service-connection claim.

Significantly, the Veteran submitted a letter from J.T.W., M.D., dated in March 2006.  Dr. J.T.W. stated that the Veteran underwent an above-the-right-knee amputation on December 8, 2004 due to a combination of peripheral vascular disease and previous injury to the knee.  Dr. J.T.W. also stated that the Veteran would have been a candidate for a below-the-right-knee amputation but for a previous knee injury.  Consequently, an above-the-right-knee amputation was required.  Dr. J.T.W. did not discuss the nature or etiology of the Veteran's previous right knee injury.

Additionally, according to the December 8, 2004 operative report, Dr. J.T.W. determined that the Veteran's right knee was "unreconstructable," and that "pressures at the level of the popliteal [were] not sufficient to support a below-knee amputation."

The Board finds that Dr. J.T.W.'s letter and the December 2004 operative report is new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  Id.  This evidence is new because it was not previously submitted to VA for consideration.  Further, it is material because it relates to an un-established fact necessary to substantiate the claim.  Specifically, pursuant to this original service connection claim, the evidence of record included only the Veteran's assertion that he incurred an inservice right knee injury that required surgical intervention.  The evidence did not include a post-service diagnosis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Although Dr. J.T.W. did not provide a specific diagnosis, it is clear that the Veteran had a right knee disorder at the time of the December 8, 2004 amputation.  As such, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a right knee disorder.  In determining that the evidence submitted since the July 1989 decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117; see also O'Hare, 1 Vet. App. at 367.

In reopening the Veteran's claim, the Board acknowledges that the Veteran underwent an above-the-right-knee amputation on December 8, 2004, but did not file the claim at issue herein until April 2006.  Generally, in order to establish entitlement to service connection, the evidence must demonstrate a current disability.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  However, based on the unique facts of this case, the Board finds that it would be anathema to the spirit of the VA disability claims system to deny the Veteran's claim based on the lack of a current right knee disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).  The Veteran's claim rests, in part, on his assertion that a service-related right knee disorder contributed to the medical need to amputate his right leg and to the determination that the amputation be above versus below the knee.  As such, the Board finds that the Veteran's has a current right knee disorder for purposes of developing the claim and for purposes of determining service connection.


ORDER

New and material evidence having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.


REMAND

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Dr. J.T.W.'s letter and the operative report confirmed that the Veteran had a right knee disorder of unknown nature prior to the December 8, 2004 above-the-knee amputation.  The Veteran has asserted that he incurred a right knee injury during his active duty service and that such injury required surgical intervention.  Especially given that the Veteran's service treatment records are not available due to no fault of his own, his statements are competent and credible evidence that he experienced an inservice right knee injury and that he underwent an inservice surgery to repair it.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The Board finds that there is an indication that the Veteran's alleged inservice right knee injury may be associated with the right knee injury present at the time of the December 8, 2004 above-the-knee amputation.  The evidence of record is, however, devoid of any competent evidence demonstrating that the right knee disorder present at the time of the December 8, 2004 above-the-knee amputation was etiologically related to an inservice right knee injury or was otherwise related to the Veteran's active duty service.  Consequently, the Board finds that the evidence of record is insufficient for purposes of determining service connection and, thus, a remand is required for further development.  McLendon, 20 Vet. App. at 83; Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  Specifically, the Board finds that a remand is warranted in order to obtain an etiological opinion from a VA examiner following a review of the Veteran's claims file.

Additionally, the Board finds that the Veteran's claim of entitlement to service connection for an above-the-knee amputation, right leg, to include as secondary to a right knee disorder, is inextricably intertwined with the Veteran's claim of entitlement to service connection for a right knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, remanding the Veteran's claim of entitlement to service connection for an above-the-knee amputation, right leg, to include as secondary to a right knee disorder, is required so that it may be adjudicated contemporaneously with his claim of entitlement to service connection for a right knee disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran provide a detailed description of the alleged inservice right knee injury, including the circumstances that gave rise thereto.  The RO must also request that the Veteran provide a detailed description as to the course of treatment he underwent following the alleged inservice right knee injury, especially with regard to the claimed surgical procedure.

2.  The RO must then request that the Veteran identify all VA and non-VA medical providers who have treated him for a right knee disorder prior to the December 8, 2004 above-the-knee amputation.  The RO must specifically request that the Veteran submit or identify treatment reports demonstrating the nature and/or etiology of any right knee disorder that existed prior to or at the time of the December 8, 2004 amputation.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The Veteran's claims file must be provided to and reviewed by a VA examiner in order to obtain an opinion as the nature of the Veteran's right knee disorder present at the time of the December 8, 2004 above-the-knee amputation.  After a review of the post-service treatment records and the Veteran's contentions as to an inservice right knee injury, the examiner must opine as to whether any right knee disorder present at the time of the December 8, 2004 above-the-knee amputation was related to the Veteran's alleged inservice injury or is otherwise related to the Veteran's active duty service.  The examiner must state if any right knee disorder found was consistent with the alleged inservice injury or was due to any injuries to the right knee subsequent to the Veteran's active service discharge.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must provide a thorough explanation why an opinion would require speculation.  The report prepared must be typed.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


